Citation Nr: 0024032	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-04 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for secondary service connection 
for a cardiac disorder. 

2.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 
1945.

The appeal arises from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, finding that new and material 
evidence to reopen a claim of entitlement to secondary 
service connection for a cardiovascular condition had not 
been presented, and denying an increased evaluation for the 
veteran's service-connected anxiety disorder, rated 50 
percent disabling. 

In the course of appeal the veteran and his wife testified 
before a hearing officer at the RO in June 1999.  A 
transcript of that hearing is included in the claims folder.


REMAND

The Board notes that in a January 1999 VA Form 9 the veteran 
stated that he did not want a hearing (referring to a Board 
hearing) at that time, but that he reserved the right of a 
Board hearing if the next rating decision (following a VA 
examination) was unfavorable.  He thereafter had an RO 
hearing in June 1999, and the hearing officer's decision, as 
reflected in an October 1999 Supplemental Statement of the 
Case, was unfavorable.  In view of the foregoing, the Board 
directed a letter to the veteran and his representative dated 
July 24, 2000, inquiring if he desired a hearing before a 
member of the Board either at the RO or in Washington, D.C.  
In the body of that letter the veteran was informed that if 
no reply was received within 30 days, arrangements would be 
made to schedule a hearing before a member of the Board at 
the RO (a Travel Board hearing).  No reply has been received 
to this letter.  Accordingly, due process requires that the 
case be remanded to the RO for scheduling of a Travel Board 
hearing.  

The case is remanded for the following action:

The veteran should be accorded a Travel 
Board hearing before a member of the 
Board traveling to the RO for the 
purpose of conducting such hearings.  
After the Board hearing at the RO has 
been conducted, the case should be 
returned to the Board for further 
consideration, without further action by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




